Name: Commission Regulation (EEC) No 1415/90 of 28 May 1990 laying down rates of compensatory interest applicable during the second half of 1990 to customs debts incurred in relation to compensating products or goods in the unaltered state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 5. 90 Official Journal of the European Communities No L 136/ 15 COMMISSION REGULATION (EEC) No 1415/90 of 28 May 1990 laying down rates of compensatory interest applicable during the second half of 1990 to customs debts incurred in relation to compensating products or goods in the unaltered state HAS ADOPTED THIS REGULATION : Article 1 The annual rates of compensatory interest referred to in Article 60 (a) (4) (a) of Regulation (EEC) No 3677/86 applicable for the period from 1 July until 31 December 1990 are hereby established as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), Having regard to Council Regulation (EEC) No 3677/86 (2), as last amended by Regulation (EEC) No 731 /90 (3), and in particular Article 60 (a) (4) (a) thereof, Whereas Article 60 (a) (4) (a) of Regulation (EEC) No 3677/86 provides that the Commission shall set rates of compensatory interest applicable to customs debts incurred in relation to compensating products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community ; whereas the rates of compensatory interest for the second half of 1990 have been established in accordance with the rules laid down in that Regulation,  Belgium  Denmark  Federal Republic of Germany  Greece  Spain  France  Ireland  Italy  Luxembourg  Netherlands  Portugal  United Kingdom 9,36 % 10,52 % 7,63 % 18,03 % 15,36 % 9,84 % 10,88 % 12,81 % 9,36 % 7,88 % 13,05 % 14,51 % Article 2 This Regulation shall enter into force on 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 188, 20 . 7. 1985, p . 1 . (2) OJ No L 351 , 12. 12. 1986, p. 1 . 0 OJ No L 81 , 28 . 3 . 1990, p. 14.